Exhibit23(a) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormS-8 of our report dated February 26, 2007 (which report expresses an unqualified opinion and includes an explanatory paragraph relating to FPL Group, Inc.’s accounting changes resulting from the adoption of new accounting standards) relating to the consolidated financial statements of FPL Group,Inc. andour report dated February 26, 2007 relating to management's report on the effectiveness of internal control over financial reporting, appearing in the Annual Report on Form10-K of FPL Group,Inc. for the year ended December31, 2006. /s/ DELOITTE& TOUCHE LLP Miami, Florida June 14, 2007
